Name: Commission Implementing Regulation (EU) NoÃ 653/2011 of 6Ã July 2011 amending Annex I to Regulation (EC) NoÃ 1439/95, Annex III to Regulation (EC) NoÃ 748/2008 and Annex II to Regulation (EC) NoÃ 810/2008 as regards the authority empowered to issue documents and certificates in Argentina
 Type: Implementing Regulation
 Subject Matter: America;  documentation;  foodstuff;  tariff policy;  international trade
 Date Published: nan

 7.7.2011 EN Official Journal of the European Union L 179/1 COMMISSION IMPLEMENTING REGULATION (EU) No 653/2011 of 6 July 2011 amending Annex I to Regulation (EC) No 1439/95, Annex III to Regulation (EC) No 748/2008 and Annex II to Regulation (EC) No 810/2008 as regards the authority empowered to issue documents and certificates in Argentina THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 1095/96 of 18 June 1996 on the implementation of the concessions set out in Schedule CXL drawn up in the wake of the conclusion of the GATT XXIV.6 negotiations (1), Having regard to Council Regulation (EC) No 1234/2007 of 22 October 2007 establishing a common organisation of agricultural markets and on specific provisions for certain agricultural products (Single CMO Regulation) (2), Having regard to Commission Regulation (EC) No 1439/95 of 26 June 1995 laying down detailed rules for the application of Council Regulation (EEC) No 3013/89 as regards the import and export of products in the sheepmeat and goatmeat sector (3), and in particular Article 12(2) thereof, Having regard to Commission Regulation (EC) No 748/2008 of 30 July 2008 on the opening and administration of an import tariff quota for frozen thin skirt of bovine animals falling within CN code 0206 29 91 (4), and in particular Article 6(2) thereof, Having regard to Commission Regulation (EC) No 810/2008 of 11 August 2008 opening and providing for the administration of tariff quotas for high-quality fresh, chilled and frozen beef and for frozen buffalo meat (5), and in particular Article 7(2) thereof, Whereas: (1) Annex I to Regulation (EC) No 1439/95 lays down the list of the authorities of the third countries empowered to issue documents of origin. (2) Annex III to Regulation (EC) No 748/2008 lays down the authorities in Argentina empowered to issue the certificates of authenticity. (3) Annex II to Regulation (EC) No 810/2008 lays down the list of the authorities in exporting countries empowered to issue certificates of authenticity. (4) Argentina has notified the Commission that from 1 July 2011 the new authority empowered to issue the documents of origin and the certificates of authenticity for beef, sheepmeat and goatmeat originating in Argentina is the Ministry of Economy and Finance. (5) Annex I to Regulation (EC) No 1439/95, Annex III to Regulation (EC) No 748/2008 and Annex II to Regulation (EC) No 810/2008 should be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 In Annex I to Regulation (EC) No 1439/95, the entry No 1. is replaced by the following: 1. Argentina: Ministerio de EconomÃ ­a y Finanzas PÃ ºblicas Article 2 Annex III to Regulation (EC) No 748/2008 is replaced by the following: ANNEX III List of authorities in Argentina empowered to issue certificates of authenticity Argentina: Ministerio de EconomÃ ­a y Finanzas PÃ ºblicas: for thin skirt originating in Argentina as specified in Article 1(3)(a). Article 3 In Annex II to Regulation (EC) No 810/2008, the first indent is replaced by the following:  MINISTERIO DE ECONOMÃ A Y FINANZAS PÃ BLICAS: for meat originating in Argentina and meeting the definition in Article 2(a). Article 4 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Union. It shall apply from 1 July 2011. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 6 July 2011. For the Commission, On behalf of the President, JoaquÃ ­n ALMUNIA Member of the Commission (1) OJ L 146, 20.6.1996, p. 1. (2) OJ L 299, 16.11.2007, p. 1. (3) OJ L 143, 27.6.1995, p. 7. (4) OJ L 202, 31.7.2008, p. 28. (5) OJ L 219, 14.8.2008, p. 3.